DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed 5/4/2022.  As directed by the amendment, claims 1, 2, 7 and 9 have been amended. Claims 1-10 are pending in the instant application.
Applicant has amended the title of the specification to be more descriptive; the objection to the specification is withdrawn.
Applicant has filed the same drawings as accompanied the PCT; the objection to the drawings is withdrawn.
Applicant has amended claims 1 and 9 to address minor informalities; the objections to the claims are withdrawn.
Applicant has amended claims 1, 2, 7 and 9 to remove indefinite language and to provide antecedent basis, where the amendment to claim 1 is understood to indicate that the HME functionality is not required but merely intended use; the rejections of the claims under 35 USC 112(b)/second paragraph are withdrawn.

Response to Arguments
Applicant's arguments filed 5/4/2022 (hereinafter “Remarks”) have been fully considered but they are not persuasive. 
Applicant argues on page 9 of Remarks that Persson has “no disclosure of a valve plate having a radial circumferential lip…no disclosure that the valve seat has a groove to receive the lip.”
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The Examiner does not dispute that Persson lacks a lip and groove as claimed, as this was the basis for making the 103 rejection in view of Knight as maintained in the rejection below.

Applicant argues on page 9 of Remarks that Persson has “no disclosure of a valve seat that surrounds a distal opening of the housing…requires the shoulder 15A to be positioned inside the housing…rim 16 is required to prevent accidental closing of the lid…rim is disclosed between the flange 15 and the shoulder 15A.”
The Examiner respectfully disagrees with the first and second statements, and points out that the remaining structure noted by Applicant is identical to the instantly disclosed structure and therefore is not understood by the Examiner to be a basis of differentiation between Persson and the instant invention. Contrary to Applicant’s assertion, Persson does indeed disclose a valve seat that surrounds a distal opening, because shoulder 15A is a valve seat, which surrounds the distal opening at the top of filter housing 11, see Persson Fig. 2 modified, below. The structure of Persson, apart from the instantly disclosed lip and groove, is substantially identical to the disclosed structure: Fig. 2 of Persson is just taken at a cross section through the struts of rim 16, whereas instant Fig. 2 is taken at a cross section offset from the struts 66 of rim/frame 64. Shoulder 15A of Persson is not “inside” housing 11 for being surrounded by rim 16 comprising struts attached to the top of the housing, the same way instant valve seat 63 is not understood to be “inside” housing 60 even though it is surrounded by frame 64 comprising struts 66 attached to the top of the housing; both the valve seat and the rim of Persson are positioned on the top of housing 11, in the same way as instant valve seat 63 and frame 64 are positioned on the top of housing 60.

    PNG
    media_image1.png
    288
    799
    media_image1.png
    Greyscale


Applicant argues page 9 of Remarks that Knight has “no disclosure of a valve seat that surrounds a distal opening of the housing…[t]he groove is formed inside the valve body 10.”
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As discussed above, Persson already discloses a valve seat that surrounds a distal opening of the housing; Knight is not relied on for this limitation. Knight is simply relied on to demonstrate that it was well known in the disk valve art before the effective filing date of the claimed invention to provide a lip and groove as claimed.

Applicant argues on page 9 of Remarks that “there is no teaching of a valve seat that surrounds a distal opening of the housing.”
As discussed and illustrated above, this is incorrect. Persson contains explicit disclosure of a valve seat that surrounds a distal opening of the housing.

Applicant argues on page 9 of Remarks that “the proposed modification of Persson with an internal seat as disclosed in Knight would change the operation of the Persson valve, which specifically requires the lid 18 to engage the shoulder 15A.”
The Examiner is confused by Applicant’s misrepresentation of the rejection. Persson is not being modified to have “an internal seat”. Persson is simply being modified to include a lip on the valve plate and a groove on the valve seat, as expressly taught by Knight. This modification does not change the fact that lid 18 engages shoulder 15A; the lip of modified lid 18 would engage the groove of modified shoulder 15A. 

Applicant argues on page 9 of Remarks that “Knight discloses a valve that has nothing to do with laryngectomized or tracheotomized persons, nor does it provide any function to enable laryngectomized or tracheotomized persons to speak (when the valve is in a closed position).”
In response to applicant's implied argument that Knight is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Knight meets both criteria. First, the instant claims do not contain any actual structure (note: intended use is not structure) that places the claimed assembly in any field other than generic valves (for instance, the claims do not say anything about “enabling laryngectomized or tracheotomized persons to speak (when the valve is in a closed position)”); therefore, it is understood that Applicant was focused on/concerned with/in the field of the valve. While the intended use may be as a housing for an HME for tracheotomy patients, because the instant claims are apparatus claims, the claimed invention must be distinguished from the prior art in terms of structure rather than function, because apparatus claims cover what a device is, not what a device does. See MPEP 2114. Therefore, Knight is in the field of applicant’s endeavor because Knight is in the field of valves. Second, Knight is reasonable pertinent to the problem with which applicant was concerned, which instant para [0003] indicates is the need to ensure that a valve plate mates securely with its seat, because Knight provides the exact same solution as Applicant (a lip on the valve plate and a groove on the valve seat as discussed in the rejection maintained below), for the exact same reason (“to provide a[n]…accurate and positive sealing connection when the valve member is disposed upon the seat,” Knight page 1, lines 18-20). Therefore, Knight is available and correctly applied as prior art.
Applicant argues on page 9 of Remarks that the instant lip and groove configuration provides tactile feedback when the lip is engaging the groove.
In response to applicant's argument that the lip and groove have the additional benefit of tactile feedback, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). An artisan before the effective filing date would have had sufficient art-recognized reasons to modify Persson to include a lip and groove as discussed in the rejection maintained below; therefore, the claimed invention remains obvious and rejected over Persson in view of Knight.

Applicant argues on page 10 of Remarks that Marcelli discloses a spacing between the groove and rib which is “in contradiction to the disclosure of the present application which discloses the connection of the lip and groove.”
First, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that there is no spacing between the bottom of the groove and the rib) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Second, even if such a limitation were included in the claims, Persson as modified by Knight already teaches no space between the bottom of the groove and the rib (see Knight Fig. 1) [see also previously-cited Begg, Stratton, Boosman, Hornsby, Hobbs, Langdon, Smith or Foulkrod, all of which also teach no space between the bottom of a groove of a valve seat and the rib of a valve plate]; Marcelli’s teaching (i.e. that the length of the lip that sticks up above the valve seat when the lip is in the groove was known to be an optimizable variable before the effective filing date of the claimed invention) is still applicable even in the absence of a space between the bottom of the groove and the rib. Therefore, the rejection of the claims is maintained below, particularly since Knight already discloses *some* length of lip that sticks up above the valve seat when the lip is in the groove.

Claim Objections
Claims 2-8 are objected to because of the following informalities:  
Claims 2-8, line 1 of each claim, should be amended to read “The heat and moisture exchanger assembly” for more clear antecedent basis in light of the amendments to claim 1
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over Persson (US 5,738,095; hereinafter “Persson”) in view of Knight (US 1,486,251; hereinafter “Knight”).
Regarding claim 1, Persson discloses a heat and moisture exchanger assembly (stoma device) for tracheotomy patients (Figs. 1-2; abstract), comprising:
at least a valve plate (lid 18) and a housing (filter housing 10) (Fig. 1), 
wherein the housing has a valve seat (inner shoulder 15A of flange 15) that surrounds a distal opening of the housing (Fig. 2 [see modified above]), 
wherein the valve plate is associated with the distal opening of the housing (Fig. 2; col. 3, lines 31-35), and wherein the valve plate can be closed against the valve seat (Fig. 2; col. 3, lines 31-35). 
Persson is silent regarding wherein the valve plate has a radial circumferential lip and wherein the valve seat has a groove for receiving the lip, such that the valve plate can be closed such that the lip engages in the groove.  However, Knight demonstrates that it was well known in the valve art before the effective filing date of the claimed invention for a valve plate (valve member 25) (Figs. 1-2) to have a radial circumferential lip (annular extension 41) and wherein the valve seat (valve seat 14) has a groove (groove 17) for receiving the lip (Fig. 1; page 2, lines 1-2 and 27-41), such that the valve plate can be closed such that the lip engages in the groove (Fig. 1; page 2, lines 36-41). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the valve plate and valve seat of Persson to include wherein the valve plate has a radial circumferential lip and wherein the valve seat has a groove for receiving the lip, such that the valve plate can be closed such that the lip engages in the groove as taught by Knight, in order to provide the expected result of a better sealing and more robust valve due to the valve plate including more than one seating surface with respect to the valve seat as well as having lateral reinforcement (Knight, page 2, lines 36-50 and 84-91).
Regarding claim 3, Persson in view of Knight teaches the heat and moisture exchanger according to claim 1, wherein Persson as modified to include the groove of Knight further includes wherein the groove has a U-shaped or V-shaped cross section (Knight Figs. 1-2, page 1, lines 80-81).  
Regarding claim 4, Persson in view of Knight teaches the heat and moisture exchanger according to claim 1, wherein Persson as modified to include the groove of Knight further includes wherein the valve seat has a rim (the rim defined by flange 15 of Persson) encircling the housing, wherein the rim has the groove (at inner shoulder 15A).  
Regarding claim 5, Persson in view of Knight teaches the heat and moisture exchanger according to claim 1, wherein Persson further discloses wherein the valve plate has a pin (pin 19) that can be inserted into a pin receiver (tube 12) in the housing (Fig. 2).  
Regarding claim 6, Persson in view of Knight teaches the heat and moisture exchanger according to claim 1, wherein Persson further discloses wherein the pin receiver is located in the center of a filter receiver (the chamber that receives filter 11) in the housing (Fig. 2).  
Regarding claim 7, Persson in view of Knight teaches the heat and moisture exchanger according to claim 1, wherein Persson further discloses a spring element (spring 22) associated with the valve plate (Figs. 1-2; col. 2, lines 58-60 and col. 3, lines 37-40).  
Regarding claim 8, Persson in view of Knight teaches the heat and moisture exchanger according to claim 7, wherein Persson further discloses wherein the spring element comprises a central ring (annular portion 23) for receiving the pin (Figs. 1-2; col. 2, lines 60-61).  
Regarding claim 9, Persson in view of Knight teaches a method for closing a heat and moisture exchanger assembly according to claim 1, wherein the valve plate is moved proximally, wherein the lip on the valve plate engages in the groove in the valve seat (Persson Fig. 2 and col. 3, lines 31-33 in view of Knight Fig. 1 and the discussion above regarding claim 1).  
Regarding claim 10, Persson in view of Knight teaches the method according to claim 9, wherein Persson further discloses wherein the valve plate is moved proximally, counter to a return force exerted by a spring element (spring 22) (col. 3, lines 31-40).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Persson in view of Knight as applied to claim 1 above, and further in view of Marcelli (US 1,587,080; hereinafter “Marcelli”).
Regarding claim 2, Persson in view of Knight teaches the heat and moisture exchanger according to claim 1, wherein Knight further teaches wherein the groove in the valve seat has a depth that is less than the proximal extension of the lip (see Knight Fig. 1, where the extension 41 protrudes by some amount above the top of the groove 17), but since Knight does not disclose explicit dimensions for the extension and groove, Persson in view of Knight is silent regarding wherein the groove in the valve seat has a depth that is 10% to 90% of a proximal extension of the lip. However, Marcelli teaches that it was known in the art of valves with lips/grooves before the effective filing date of the claimed invention that the spacing between the top of a groove (groove 15) and the undersurface of a lipped valve seat was a result effective variable and that the groove should a depth that is less than the proximal extension of the lip (rib 18) (Figure; page 1, lines 64-78), and optimization of ranges of parameters through routine experimentation is not sufficient to patentably distinguish the invention over the prior art. MPEP § 2144.05. It would have been obvious to an artisan before the effective filing date of the claimed invention to modify the groove in the valve seat has a depth that is less than the proximal extension of the lip taught by Persson in view of Knight to arrive a depth that is 10% to 90% of the proximal extension of the lip through routine experimentation, in order to ensure sufficient space for the valve to gradually move downward as a result of wear (Marcelli page 1, lines 64-78), as well as to ensure that the lip fills the entirely of the groove when inserted therein by preventing the flat portion of the bottom of the valve surface from contacting the top of the groove/valve seat.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E DITMER whose telephone number is (571)270-5178. The examiner can normally be reached M-Th 8:30a-5:30p, F 8:30a-12:30p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHRYN E DITMER/           Primary Examiner, Art Unit 3785